UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-7567 URS CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1381538 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices) (Zip Code) (415) 774-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer oNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2011 Common Stock, $.01 par value URS CORPORATION AND SUBSIDIARIES This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “potential,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and similar terms used in reference to our future revenues, services, project awards and business trends; future accounting, goodwill and actuarial estimates; future contract gains or losses; future backlog and book of business conversion; future income tax payments and deductions; future stock-based compensation expenses; future bonus, pension and post-retirement expenses; future compliance with regulations; future legal proceedings and accruals; future bonding and insurance coverage; future debt payments; future capital expenditures and commitments; future effectiveness of our disclosure and internal controls over financial reporting and future economic and industry conditions.We believe that our expectations are reasonable and are based on reasonable assumptions, however, we caution against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements:declines in the economy or client spending; changes in our book of business; our compliance with government contract procurement regulations; integration of acquisitions; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; liquidated damages; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; impairment of our goodwill; the impact of changes in laws and regulations; nuclear indemnifications and insurance; misstatements in expert reports; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in our credit agreement; risks associated with international operations; business activities in high security risk countries; information technology risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in Management’s Discussion and Analysis of Financial Condition and Results of Operationsbeginning on page 32, Risk Factors beginning on page 63, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.We assume no obligation to revise or update any forward-looking statements. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets July 1, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Operations Three and six months ended July 1, 2011 and July 2, 2010 3 Condensed Consolidated Statements of Comprehensive Income Three and six months ended July 1, 2011 and July 2, 2010 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity Six months ended July 1, 2011 and July 2, 2010 5 Condensed Consolidated Statements of Cash Flows Six months ended July 1, 2011 and July 2, 2010 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 62 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 80 Item 3. Defaults Upon Senior Securities 80 Item 4. Removed and Reserved 80 Item 5. Other Information 80 Item 6. Exhibits 81 1 Table of Contents PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED 6 (In millions, except per share data) July 1, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, including retentions of $65.2 and $69.1,respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Other current assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable and subcontractors payable, including retentionsof $38.4 and $46.5, respectively Accrued salaries and employee benefits Billings in excess of costs and accrued earnings on contracts Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension and post-retirement benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 15) URS stockholders’ equity: Preferred stock, authorized 3.0 shares; no shares outstanding — — Common stock, par value $.01; authorized 200.0 shares; 87.7 and86.9 shares issued, respectively; and 79.7 and 81.9 sharesoutstanding, respectively Treasury stock, 8.0 and 5.0 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In millions, except per share data) Three Months Ended Six Months Ended July 1, July 2, July 1, July 2, Revenues $ Cost of revenues ) General and administrative expenses ) Acquisition-related expenses (Note 7) Equity in income of unconsolidated joint ventures Operating income Interest expense ) Income before income taxes Income tax expense ) Net income including noncontrolling interests Noncontrolling interests in income of consolidatedsubsidiaries, net of tax ) Net income attributable to URS $ Earnings per share (Note 3): Basic $ Diluted $ Weighted-average shares outstanding (Note 3): Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME - UNAUDITED (In millions) Three Months Ended Six Months Ended July 1, July 2, July 1, July 2, Comprehensive income: Net income including noncontrolling interests $ Pension and post-retirement related adjustments,net of tax Foreign currency translation adjustments ) ) Reclassification of unrealized loss on investmentin equity securities, net of tax — ) — ) Unrealized gain on interest rate swap, net of tax — — Comprehensive income Noncontrolling interests in comprehensiveincome of consolidated subsidiaries, net of tax ) Comprehensive income attributable toURS $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY – UNAUDITED (In millions) Accumulated Additional Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity Balances, January 1, 2010 $ $ ) $ $ ) $ Employee stock purchases and exercises of stockoptions — Stock repurchased in connection with exercises ofstock options and vesting of restricted stockawards ) — — ) — — ) — ) Stock-based compensation — Excess tax benefits from stock-based compensation — Foreign currency translation adjustments — ) — ) — ) Pension and post-retirement related adjustments,net of tax — Unrealized loss on investment in equity securities,net of tax — ) — ) — ) Interest rate swap, net of tax — Repurchases of common stock ) — ) — — — ) — ) Newly consolidated joint ventures — Distributions to noncontrolling interests, net of tax — ) ) Contributions and advances from noncontrollinginterests — Other transactions with noncontrolling interests — ) ) Net income including noncontrolling interests — Balances, July 2, 2010 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY – UNAUDITED (continued) (In millions) Accumulated Additional Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity Balances, December 31, 2010 $ $ ) $ $ ) $ Employee stock purchases and exercises of stockoptions — Stock repurchased in connection with exercises ofstock options and vesting of restricted stockawards ) — — ) — — ) — ) Stock-based compensation — Excess tax benefits from stock-based compensation — Foreign currency translation adjustments — Pension and post-retirement related adjustments,net of tax — Repurchases of common stock ) — ) — — — ) — ) Distributions to noncontrolling interests, net of tax — ) ) Contributions and advances from noncontrollinginterests — Other transactions with noncontrolling interests — Net income including noncontrolling interests — Balances, July 1, 2011 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 6 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In millions) Six Months Ended July 1, July 2, Cash flows from operating activities: Net income including noncontrolling interests $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Amortization of intangible assets Amortization of debt issuance costs Normal profit — Provision for doubtful accounts Deferred income taxes Stock-based compensation Excess tax benefits from stock-based compensation ) ) Equity in income of unconsolidated joint ventures ) ) Dividends received from unconsolidated joint ventures Changes in operating assets, liabilities and other, net of effects of consolidationand/or deconsolidation of joint ventures and business acquisitions: Accounts receivable and costs and accrued earnings in excess of billings oncontracts Other current assets ) ) Advances to unconsolidated joint ventures ) ) Accounts payable, accrued salaries and employee benefits, and other currentliabilities ) ) Billings in excess of costs and accrued earnings on contracts ) Other long-term liabilities ) Other assets ) Total adjustments and changes ) Net cash from operating activities Cash flows from investing activities: Payments for business acquisitions, net of cash acquired, and for exercisedshares in connection with a prior business acquisition ) — Changes in cash related to consolidation and/or deconsolidation of jointventures — Proceeds from disposal of property and equipment Investments in unconsolidated joint ventures ) ) Changes in restricted cash ) ) Capital expenditures, less equipment purchased through capital leases andequipment notes ) ) Maturity of short-term investment — Net cash from investing activities ) See Notes to Condensed Consolidated Financial Statements 7 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (continued) (In millions) Six Months Ended July 1, July 2, Cash flows from financing activities: Borrowing from revolving line of credit — Payments on revolving line of credit and long-term debt ) ) Net borrowings (payments) under lines of credit and short-term notes ) Net change in overdrafts ) Payments on capital lease obligations ) ) Excess tax benefits from stock-based compensation Proceeds from employee stock purchases and exercises of stock options Distributions to noncontrolling interests ) ) Contributions and advances from noncontrolling interests Repurchases of common stock ) ) Net cash from financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Taxes paid $ $ Supplemental schedule of non-cash investing and financing activities: Equipment acquired with capital lease obligations and equipment noteobligations $ $ Purchase of equity securities unsettled as of July 2, 2010 $ — $ See Notes to Condensed Consolidated Financial Statements 8 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED NOTE 1.BUSINESS, BASIS OF PRESENTATION, AND ACCOUNTING POLICIES Overview The terms “we,” “us,” and “our” used in these financial statements refer to URS Corporation and its consolidated subsidiaries unless otherwise indicated.We are a leading international provider of engineering, construction and technical services.We offer a broad range of program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to public agencies and private sector clients around the world.We also are a United States (“U.S.”) federal government contractor in the areas of systems engineering and technical assistance, operations and maintenance, and information technology (“IT”) services.Headquartered in San Francisco, we have more than 48,000 employees in a global network of offices and contract-specific job sites in more than 40 countries.We operate through three reporting segments:the Infrastructure & Environment business, the Federal Services business and the Energy & Construction business. The accompanying unaudited condensed consolidated financial statements and related notes have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the U.S. for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. You should read our unaudited condensed consolidated financial statements in conjunction with the audited consolidated financial statements and related notes contained in our Annual Report on Form 10-K, as amended, for the year ended December 31, 2010.The results of operations for the three and six months ended July 1, 2011 are not indicative of the operating results for the full year or for future years. In our opinion, the accompanying unaudited condensed consolidated financial statements reflect all normal recurring adjustments that are necessary for a fair statement of our financial position, results of operations and cash flows for the interim periods presented. The preparation of our unaudited condensed consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the balance sheet dates as well as the reported amounts of revenues and costs during the reporting periods.Actual results could differ from those estimates.On an ongoing basis, we review our estimates based on information that is currently available.Changes in facts and circumstances may cause us to revise our estimates. Principles of Consolidation and Basis of Presentation Our condensed consolidated financial statements include the financial position, results of operations and cash flows of URS Corporation and our majority-owned subsidiaries and joint ventures that are required to be consolidated. On June 1, 2011, we completed the acquisition of Apptis Holdings, Inc. (“Apptis”).The operating results of Apptis from the acquisition date through July 1, 2011 are included in our condensed consolidated financial statements under the Federal Services business.See Note 7, “Acquisition,” for more information regarding this acquisition. Investments in unconsolidated joint ventures are accounted for using the equity method and are included as investments in and advances to unconsolidated joint ventures on our Condensed Consolidated Balance Sheets.All significant intercompany transactions and accounts have been eliminated in consolidation. Reclassifications We made reclassifications to the prior year’s financial statements to conform them to the current period’s presentation.These reclassifications have no effect on our consolidated net assets or net cash flows. 9 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) Cash and Cash Equivalents Cash and cash equivalents include all highly liquid investments with maturities of 90 days or less at the date of purchase and include interest-bearing bank deposits and money market funds.At July 1, 2011 and December 31, 2010, restricted cash balances were $28.3 million and $28.0 million, respectively.These amounts were included in “Other current assets” on our Condensed Consolidated Balance Sheets.For cash held by our consolidated joint ventures, see Note 5, “Joint Ventures.” NOTE 2.ADOPTED AND OTHER RECENTLY ISSUED STATEMENTS OF FINANCIAL ACCOUNTING STANDARDS An accounting standard update related to new disclosures about fair value measurements was issued.Part of the standard was effective for us in the first quarter of our 2010 fiscal year.The additional requirement to reconcile recurring Level 3 measurements, including purchases, sales, issuances and settlements on a gross basis, became effective for us beginning with the first quarter of our 2011 fiscal year.The adoption of the final part of the standard did not have a material impact on our condensed consolidated financial statements. An accounting standard update related to the way companies test for impairment of goodwill was issued.Pursuant to this accounting update, goodwill of the reporting unit is not impaired if the carrying amount of a reporting unit is greater than zero and its fair value exceeds its carrying amount.In that event, the second step of the impairment test is not required.However, if the carrying amount of a reporting unit is zero or negative, the second step of the impairment test is required to be performed to measure the amount of impairment loss, if any, when it is more likely than not that goodwill impairment exists.In considering whether it is more likely than not that goodwill impairment exists, a company must evaluate whether there are qualitative factors that could adversely affect goodwill.Consistent with the prior requirements, this test must be performed annually or, if an event occurs or circumstances exist that indicate that it is more likely than not that goodwill impairment exists, in the interim.This standard became effective for us beginning in the first quarter of our 2011 fiscal year.The adoption of this standard did not have a material impact on our condensed consolidated financial statements. NOTE 3.EARNINGS PER SHARE In our computation of diluted earnings per share (“EPS”), we exclude the potential shares related to stock options that are issued and unexercised where the exercise price exceeds the average market price of our common stock during the period.We also exclude nonvested restricted stock awards and units that have an anti-dilutive effect on EPS or that currently have not met performance conditions. The following table summarizes the components of weighted-average common shares outstanding for both basic and diluted EPS: Three Months Ended Six Months Ended July 1, July 2, July 1, July 2, Weighted-average common stockshares outstanding (1) Effect of dilutive stock options, restricted stock awards and units and employee stock purchase planshares Weighted-average common stockoutstanding – Diluted Weighted-average common stock outstanding is net of treasury stock. 10 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) July 1, July 2, (In millions) Anti-dilutive equity awards not included above NOTE 4.ACCOUNTS RECEIVABLE AND COSTS AND ACCRUED EARNINGS IN EXCESS OF BILLINGS ON CONTRACTS Accounts receivable in the accompanying Condensed Consolidated Balance Sheets are primarily comprised of amounts billed to clients for services already provided, but which have not yet been collected.Occasionally, under the terms of specific contracts, we are permitted to submit invoices in advance of providing our services to our clients and to the extent they have not been collected, these amounts are also included in accounts receivable. Costs and accrued earnings in excess of billings on contracts in the accompanying Condensed Consolidated Balance Sheets represent unbilled amounts earned and reimbursable under contracts.These amounts become billable according to the contract terms, which usually consider the passage of time, achievement of milestones or completion of the project.Generally, such unbilled amounts will be billed and collected over the next twelve months. Accounts receivable and costs and accrued earnings in excess of billings on contracts include certain amounts recognized related to unapproved change orders (amounts representing the value of proposed contract modifications, but which are unapproved as to both price and scope) and claims, (amounts in excess of agreed contract prices that we seek to collect from our clients or others) that have not been collected and, in the case of balances included in accrued earnings in excess of billings on contracts, may not be billable until an agreement, or in the case of claims, a settlement is reached.Most of those balances are not material and are typically resolved in the ordinary course of business. Our accounts receivable include retentions associated with long-term contracts, which are generally not billable until near or at the completion of the projects or milestones and/or delivery of services.As such, these amounts will generally be billed for contracts with terms in excess of one year from the service date.Our costs and accrued earnings in excess of billings on contracts include amounts related to milestone payment clauses, which provide for payments to be received beyond a year from the date service occurs.Based on our historical experience, we generally consider the collection risk related to these amounts to be low.When events or conditions indicate that the amounts outstanding may become uncollectible, an allowance is estimated and recorded.As of July 1, 2011 and December 31, 2010, we had receivables with contractual terms in excess of one year of $146.2 million and $146.8 million, respectively. The following table summarizes the components of our accounts receivable and costs and accrued earnings in excess of billings on contracts with the U.S. federal government and with other customers as of July 1, 2011 and December 31, 2010: July 1, December 31, (In millions) Accounts receivable: U.S. federal government $ $ Others Total accounts receivable $ $ Costs and accrued earnings in excess of billings oncontracts: U.S. federal government $ $ Others Total costs and accrued earnings in excess ofbillings on contracts $ $ 11 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) NOTE 5.JOINT VENTURES The following are examples of activities currently being performed by our significant consolidated and unconsolidated joint ventures: · Engineering, procurement and construction of a concrete dam; · Liquid waste management services, including the decontamination of a former nuclear fuel reprocessing facility and nuclear hazardous waste processing; · Management of ongoing tank cleanup effort, including retrieving, treating, storing and disposing of nuclear waste that is stored at tank farms; · Management and operation services, including commercial operations, decontamination, decommissioning, and waste management of a nuclear facility in the United Kingdom (“U.K.”); and · Procurement and construction of levee improvements. In accordance with the current consolidation standard, we analyzed all of our joint ventures and classified them into two groups: · Joint ventures that must be consolidated because they are either not variable interest entities (“VIEs”) and we hold the majority voting interest, or because they are VIEs of which we are the primary beneficiary; and · Joint ventures that do not need to be consolidated because they are either not VIEs and we do not hold a majority voting interest, or because they are VIEs of which we are not the primary beneficiary. We perform a quarterly review of our joint ventures to determine whether there were any changes in the status of the VIEs or changes to the primary beneficiary designation of each VIE.We determined that no such changes occurred during the six months ended July 1, 2011. In the table below, we have aggregated financial information relating to our VIEs because their nature and risk and reward characteristics are similar.None of our current joint ventures that meets the characteristics of a VIE is individually significant to our consolidated financial statements. 12 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) Consolidated Joint Ventures The following table presents the total assets and liabilities of our consolidated joint ventures: (In millions) July 1, December 31, Cash and cash equivalents $ $ Net accounts receivable Other current assets Noncurrent assets Total assets $ $ Accounts and subcontractors payable $ $ Billings in excess of costs and accrued earningson contracts Accrued expenses and other Noncurrent liabilities Total liabilities Total URS equity Noncontrolling interests Total owners’ equity Total liabilities and owners’ equity $ $ Total revenues of the consolidated joint ventures were $426.5 million and $418.6 million for the three months ended July 1, 2011 and July 2, 2010, respectively, and $870.9 million and $782.7 million for the six months ended July 1, 2011 and July 2, 2010, respectively. The assets of our consolidated joint ventures are restricted for use only by the particular joint venture and are not available for our general operations. 13 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) Unconsolidated Joint Ventures We use the equity method of accounting for our unconsolidated joint ventures.Under the equity method, we recognize our proportionate share of the net earnings of these joint ventures as a single line item under “Equity in income of unconsolidated joint ventures” in our Condensed Consolidated Statements of Operations. The table below presents financial information, derived from the most recent financial statements provided to us, in aggregate, for our unconsolidated joint ventures: Unconsolidated (In millions) VIEs July 1, 2011 Current assets $ Noncurrent assets $ Current liabilities $ Noncurrent liabilities $ December 31, 2010 Current assets $ Noncurrent assets $ Current liabilities $ Noncurrent liabilities $ Three months ended July 1, 2011 (1) Revenues $ Cost of revenues $ Income from continuing operations before tax $ Net income $ Three months ended July 2, 2010 (1) Revenues $ Cost of revenues $ Income from continuing operations before tax $ Net income $ Six months ended July 1, 2011 (1) Revenues $ Cost of revenues $ Income from continuing operations before tax $ Net income $ Six months ended July 2, 2010 (1) Revenues $ Cost of revenues $ Income from continuing operations before tax $ Net income $ Income from unconsolidated U.S. joint ventures is generally not taxable in most tax jurisdictions in the U.S.The tax expenses on our other unconsolidated joint ventures are primarily related to foreign taxes. We received $29.5 million and $17.7 million, respectively, of distributions from unconsolidated joint ventures for the three months ended July 1, 2011 and July 2, 2010 and $41.4 million and $35.0 million, respectively, for the six months ended July 1, 2011 and July 2, 2010. 14 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) Maximum Exposure to Loss In addition to potential losses arising out of the carrying values of the assets and liabilities of our unconsolidated joint ventures, our maximum exposure to loss also includes performance assurances and guarantees we sometimes provide to clients on behalf of joint ventures that we do not directly control.We enter into these guarantees primarily to support the contractual obligations associated with the joint ventures’ projects.The potential payment amount of an outstanding performance guarantee is typically the remaining cost of work to be performed by or on behalf of third parties under engineering and construction contracts.However, the nature of these costs are such that we are not able to estimate amounts that may be required to be paid in excess of estimated costs to complete contracts and, accordingly, the exposure to loss as a result of these performance guarantees cannot be calculated. NOTE 6.PROPERTY AND EQUIPMENT Our property and equipment consisted of the following: (In millions) July 1, December 31, Computer software $ $ Computer hardware Construction and mining equipment Other equipment Furniture and fixtures Leasehold improvements Land and buildings Construction in progress Accumulated depreciation and amortization Property and equipment at cost, net (1) $ $ The unamortized computer software costs were $64.1 million and $68.4 million, respectively, as of July 1, 2011 and December 31, 2010. Our depreciation and amortization expense related to property and equipment was $20.6 million and $19.8 million for the three months ended July 1, 2011 and July 2, 2010, respectively, and $40.8 million and $39.7 million for the six months ended July 1, 2011 and July 2, 2010, respectively. NOTE 7.ACQUISITION On June 1, 2011, we acquired Apptis, for a purchase price of approximately $259 million, net of cash acquired.Apptis provides IT services to the U.S. federal government.The addition of Apptis expands our capabilities in the federal IT market. Our condensed consolidated financial statements include the operating results of Apptis after the date of acquisition, which results are included under our Federal Services business.Pro forma results of Apptis have not been presented because the effect of this acquisition is not material to our consolidated financial results. 15 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) The following table presents a preliminary allocation of Apptis’ identifiable assets acquired and liabilities assumed based on the estimates of their fair values as of the acquisition date.These estimates are subject to revision, which may result in adjustments to the values presented below.We expect to finalize these amounts within 12 months from the acquisition date.We do not expect any adjustments to be material. Preliminary allocation of purchase price: Estimated (In millions) Amount Useful Life Identifiable assets acquired and liabilities assumed: Cash and cash equivalents $ 18 Trade and other receivables 58 Other current assets 2 Property and equipment 10 Other assets 10 Identifiable intangible assets: Customer relationships, contracts and backlog 60 10 years Trade name and other 4 2 - 3 years Total amount allocated to identifiable intangible assets 64 Current liabilities Net deferred tax liabilities Long-term liabilities Total identifiable net assets acquired 83 Goodwill Total purchase price $ Intangible assets.Of the total purchase price, $64million has been allocated to customer relationships, contracts and backlog, trade name and other.Customer relationships represent existing contracts and the underlying customer relationships and backlog.We amortize the fair values of these assets based on the period over which the economic benefits of the intangible assets are expected to be realized.The Apptis trade name and other intangible assets are amortized using the straight-line method over their estimated useful lives.During the period from the acquisition date through July 1, 2011, we recorded $0.7 million of amortization of intangible assets related to this acquisition. Goodwill.Goodwill represents the excess of the purchase price over the fair value of the underlying net tangible and intangible assets.The factors that contributed to the recognition of goodwill included acquiring a talented workforce, capabilities in the federal IT market, and cost savings opportunities.This acquisition generated $194 million of goodwill, which isincluded in our Federal Services business.It is the main contributing factor to the net increase in our consolidated goodwill since the beginning of this fiscal year.Of the total acquired goodwill, approximately $64 million is expected to be tax deductible. NOTE 8.INDEBTEDNESS Indebtedness consisted of the following: (In millions) July 1, December 31, Bank term loans, net of debt issuance costs $ $ Revolving line of credit — Obligations under capital leases Notes payable, Loan Notes, and foreign credit lines Total indebtedness Less: Current portion of long-term debt Long-term debt $ $ 16 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) 2007 Credit Facility As of both July 1, 2011 and December 31, 2010, the outstanding balance of term loan A was $490.0 million at interest rates of 1.19% and 1.26%, respectively.As of both July 1, 2011 and December 31, 2010, the outstanding balance of term loan B was $135.0 million at interest rates of 2.44% and 2.51%, respectively. Under the terms of our Senior Secured Credit Facility (“2007 Credit Facility”), our next scheduled payment is expected to be due in March 2012.We were in compliance with the covenants of our 2007 Credit Facility as of July 1, 2011. Revolving Line of Credit We had an outstanding debt balance of $50.0 million on our revolving line of credit with an interest rate of 1.19% as of July 1, 2011, but did not have a balance as of December 31, 2010.As of July 1, 2011, we had issued $119.6 million of letters of credit, leaving $530.4 million available on our revolving credit facility.If we elected to borrow the remaining amounts available under our revolving line of credit as of July 1, 2011, we would remain in compliance with the covenants of our 2007 Credit Facility. Other Indebtedness Notes payable, Loan Notes, and foreign credit line.As of July 1, 2011 and December 31, 2010, we had outstanding amounts of $67.9 million and $62.8 million, respectively, in notes payable, five-year loan notes (“Loan Notes”), and foreign lines of credit.The weighted-average interest rates of the notes were approximately 2.28% and 2.32% as of July 1, 2011 and December 31, 2010, respectively.Notes payable primarily include notes used to finance the purchase of office equipment, computer equipment and furniture.Loan Notes were issued to shareholders of the Scott Wilson Group plc (“Scott Wilson”) as an alternative to cash consideration in connection with our acquisition of Scott Wilson in September 2010. As of July 1, 2011 and December 31, 2010, we had $62.2 million and $62.8 million in lines of credit available under all foreign facilities, respectively.As of July 1, 2011 and December 31, 2010, the total outstanding debt balance of our foreign credit lines was $26.5 million and $16.1 million, respectively. Capital Leases.As of July 1, 2011 and December 31, 2010, we had obligations under our capital leases of approximately $18.6 million and $19.4 million, respectively, consisting primarily of leases for office equipment, computer equipment and furniture. NOTE 9.FAIR VALUE OF DEBT INSTRUMENTS 2007 Credit Facility As of July 1, 2011 and December 31, 2010, the estimated market values of term loans A and B were approximately $622.1 million and $621.7 million, respectively.As of both July 1, 2011 and December 31, 2010, the carrying value of term loans A and B on our Condensed Consolidated Balance Sheets was $625.0 million.The fair values of our term loans A and B were derived by taking the mid-point of the trading prices from an observable market input in the secondary loan market and multiplying it by the outstanding balance of our term loans. 17 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) NOTE 10.BILLINGS IN EXCESS OF COSTS AND ACCRUED EARNINGS ON CONTRACTS Billings in excess of costs and accrued earnings on contracts in the accompanying Condensed Consolidated Balance Sheets consist of cash collected from clients and billings to clients on contracts in advance of work performed, advance payments negotiated as a contract condition, estimated losses on uncompleted contracts, normal profit liabilities, project-related legal liabilities, and other project-related reserves.The unearned project-related costs will be earned over the next twelve months or over the duration of the contracts. The following table summarizes the components of billings in excess of costs and accrued earnings on contracts: (In millions) July 1, December 31, Billings in excess of costs and accrued earnings oncontracts $ $ Advance payments negotiated as a contract condition Estimated losses on uncompleted contracts Normal profit liabilities Project-related legal liabilities and other project-relatedreserves Total $ $ NOTE 11.INCOME TAXES Our effective income tax ratesfor the three months ended July 1, 2011 and July 2, 2010 were 37.7% and 38.8%, respectively.Our effective income tax ratesfor the six months ended July 1, 2011 and July 2, 2010 were 36.3% and 21.4%, respectively.The 2010 reduction in the effective income tax rate resulted from our decision to indefinitely reinvest the earnings of all of our foreign subsidiaries, as part of our strategy to expand our business globally, resulting in a decrease to income tax expense of $42.1 million.No corresponding reduction was recorded in 2011. The reconciliation of our income tax expense and effective income tax rates for the six months ended July 1, 2011and July 2, 2010 is as follows: Six Months Ended July 1, 2011 July 2, 2010 (In millions, except for percentages) Amount Tax Rate Amount Tax Rate U.S. statutory rate applied to income before taxes $ 35.0% $ 35.0% State taxes, net of federal benefit 4.4% 4.6% Change in indefinite reinvestment assertion — — (25.2%) Adjustments to valuation allowances 2.5% 3.9% Adjustments related to changing foreign taxcredits to deductions — — 5.6% Foreign income taxed at rates other than 35% (5.6%) (3.2%) Other adjustments — — 0.7% Total income tax expense $ 36.3% $ 21.4% 18 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) As of July 1, 2011, our federal net operating loss (“NOL”) carryover was approximately $22.2 million.These federal NOL carryovers expire in years 2020 through 2025.In addition to the federal NOL carryovers, there are also state income tax NOL carryovers in various taxing jurisdictions of approximately $379.0 million.These state NOL carryovers expire in years 2011 through 2027.There are also foreign NOL carryovers in various jurisdictions of approximately $403.4 million.The majority of the foreign NOL carryovers have no expiration date.At July 1, 2011, the federal, state and foreign NOL carryovers resulted in a deferred tax asset of $117.9 million with a valuation allowance of $103.4 million established against this tax asset.None of the remaining deferred tax assets related to NOL carryovers is individually material.Full recovery of our NOL carryovers will require that the appropriate legal entity generate taxable income in the future at least equal to the amount of the NOL carryovers within the applicable taxing jurisdiction. As of July 1, 2011, we have remaining tax-deductible goodwill of $359.1 million resulting from acquisitions.The amortization of this goodwill is deductible over various periods ranging up to 12 years.The tax deduction for goodwill for 2011 is expected to be approximately $89.4 million and is expected to be substantially lower beginning in 2015. NOTE 12.EMPLOYEE RETIREMENT AND POST-RETIREMENT BENEFIT PLANS Defined Benefit Plans We sponsor a number of pension and unfunded supplemental executive retirement plans. The components of our net periodic pension costs relating to our defined benefit plans for the three and six months ended July 1, 2011 and July 2, 2010 were as follows: Three Months Ended Domestic Plans Foreign Plans (In millions) July 1, July 2, July 1, July 2, Service cost $ — Interest cost Expected return on plan assets Amortization of: Prior service costs — — Net loss — — Net periodic pension costs $ Six Months Ended Domestic Plans Foreign Plans (In millions) July 1, July 2, July 1, July 2, Service cost $ — Interest cost Expected return on plan assets Amortization of: Prior service costs — — Net loss — — Net periodic pension costs $ 19 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED (continued) During the three and six months ended July 1, 2011, we made cash contributions, including employer-directed benefit payments, of $5.4 million and $24.9 million, respectively, to the domestic and foreign defined benefit plans.We expect to make additional cash contributions, including estimated employer-directed benefit payments, of approximately $15.8 million for the remainder of our 2011 fiscal year. Post-retirement Benefit Plans We sponsor a number of retiree health and life insurance benefit plans (“post-retirement benefit plans”).The components of our net periodic benefit cost relating to the post-retirement benefit plans for the three and six months ended July 1, 2011 and July 2, 2010 were as follows: Three Months Ended Six Months Ended (In millions) July 1, July 2, July 1, July 2, Interest cost $ Expected return on plan assets ) Net periodic benefit costs $ During the three and six months ended July 1, 2011, we made employer-directed benefit payments of $1.0 million and $2.1 million, respectively, to the post-retirement benefit plans.We expect to make cash contributions, including estimated employer-directed benefit payments, of approximately $1.4 million for the remainder of our 2011 fiscal year. The information provided above does not include multi-employer plans in which we participate. NOTE 13.STOCKHOLDERS' EQUITY Equity Incentive Plans As of July 1, 2011, approximately 3.0 million shares had been issued as restricted stock awards and 0.2 million shares were issuable upon the vesting of restricted stock units under our 2008 Equity Incentive Plan (the “2008 Plan”).In addition, approximately 1.8 million shares remained reserved for future grant under the 2008 Plan. Stock Repurchase Program The following table summarizes our stock repurchase activities for the three and six months ended July 1, 2011 and July 2, 2010: Three Months Ended Six Months Ended July 1, July 2, July 1, July 2, (In millions, except average price paid per share) Common stock repurchase shares — — Average price paid per share $
